                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

ROBERT LOUIS WARD,                            §
(Tarrant No. 0798776)                         §
      Plaintiff,                              §
v.                                            §    CIVIL ACTION NO. 4:20-cv-1065-O
                                              §
STATE OF TEXAS, et al.,                       §
                                              §
       Defendants.                            §


                         OPINION and ORDER OF DISMISSAL
                       UNDER 28 U.S.C. §§ 1915A(B) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se inmate/plaintiff Robert Louis Ward’s

(“Ward”) case under the screening provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). Having

reviewed the amended complaint, the Court finds that this action must be DISMISSED under

authority of these provisions.

I.     BACKGROUND

       Plaintiff Ward initiated this civil case by the filing of a handwritten complaint.

Complaint, 1-6, ECF No.1. In accordance with this Court’s order, Ward completed and filed a

civil-rights complaint form as an amended complaint. Am. Compl. 1-6, ECF No. 5. In that

document, which is the operative pleading before the Court, Ward listed thirty-seven different

states as defendants, including the State of Texas and thirty-six others listed alphabetically

between Alabama and Oregon. Id. at 2. Ward writes the following claim for relief:

       The U.S. Constitution names the officers under which the citizens of the U.S. will
       be governed. Then the verbiage “and all other rights belong to the states.” Then
       the original thirteen states formed state and local governments. How could they
       when the officers of President, Vice President, Sec. of State, etc. had been given
       to the Federal Government, the right of legislature was given to the Federal
       Government and so on. Then the Bill of Rights gave the amendment providing
                                               1
       “Equal Protection Under the Law,” which means that Laws enacted by the
       Federal Gov are not only Supreme but can be the Only One.

Am. Compl. 3, ECF No. 5. For relief in this proceeding, Ward seeks for this Court to “Order all

other governments other than the Federal Government Unconstitutional and therefore barred

forever.” Am. Compl. 3, ECF No. 5.

II.    LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Plaintiff Ward is an inmate who has been permitted to proceed in forma pauperis.

As a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. §

1915A, which requires a district court to review a complaint from a prisoner seeking

relief from a governmental entity, officer, or employee as soon as possible after

docketing. See 28 U.S.C.A. § 1915A(a). Because Ward is proceeding in-forma-pauperis,

his complaint is also subject to screening under 28 U.S.C. § 1915(e)(2). Both §

1915(e)(2) and § 1915A provide for sua sponte dismissal of the complaint or any portion

thereof, if it is frivolous, malicious, fails to state claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C.A. §§ 1915(e)(2)(B) and 1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law

when it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lacks an

arguable basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327-28.

A complaint fails to state a claim upon which relief may be granted when it fails to plead


                                           2
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid

dismissal for failure to state a claim, plaintiffs must allege facts sufficient to “raise the right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action” are insufficient to state a claim upon

which relief may be granted. Id.

III.   ANALYSIS -- Claims Barred by Eleventh Amendment

       As noted, within the amended complaint Ward named the State of Texas and

numerous other states as defendants. In the absence of consent, the Eleventh Amendment

bars federal lawsuits against a state or an instrumentality of the state. See Alabama v.

Pugh, 438 U.S. 781, 784 (1978); see Okpalobi v. Foster, 244 F.3d 405, 411 (5th Cir.

2001). Thus, the State of Texas and the other named states would be immune from

Ward’s suit under the Eleventh Amendment. Bitara v. Texas, 197 Fed. Appx. 329, 2006

WL 2521237, at *1 (5th Cir. Aug. 31, 2006). More specifically, the Eleventh Amendment

prohibits federal court adjudication of “any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens pr

Subjects of any Foreign State.” U.S. Const. Amend XI. As the Supreme Court further

elaborated, the Eleventh Amendment also precludes suits by an individual against his

own State. See Hans v. Louisiana, 134 U.S. 1 (1890) (rejecting the plaintiff’s argument

that the Eleventh Amendment did not bar a lawsuit against his own State); accord Welch


                                                  3
v. Texas Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472 (1987) (“the Court long

ago held that the Eleventh Amendment bars a citizen from bringing suit against the

citizen’s own State in federal court, even though the express terms of the Amendment

refer only to suits by citizens of another State”). Although 42 U.S.C. § 1983,1 authorizes

individual claims for violation of federal constitutional rights, § 1983 does not override

the Eleventh Amendment. Voisin’s Oyster House, 799 F.2d 183, 186 (5th Cir. 1986).

       As Ward’s only claims are against the State of Texas and other states, he is not

permitted to obtain recovery in federal court. As a result, his claims are legally frivolous

and must be dismissed. See Derrick v. Texas, C.A. No. C-H-11-412, 2012 WL 92545, at

*3 (S.D. Tex Jan. 11, 2012) (“Plaintiff has chosen to sue the State of Texas . . .

[r]egardless of whether he is a citizen of Texas or another State, he is not permitted to

obtain recovery in federal court. Given that this legal theory is “undisputably meritless”

and lacks an arguable basis in law . . . this action is frivolous and dismissed pursuant to §

1915(e)(2)(B)(1)”) (citations omitted)).




       1
         “Every person who, under color of [state law] . . . subjects, or causes to be subjected,
any citizen of the United States or other person within the jurisdiction thereof to the deprivation
of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to
the party injured in an action at law, suit in equity, or other proper proceeding for redress.” 42
U.S.C. § 1983 (West 2012).
                                                 4
IV.   CONCLUSION

      It is therefore ORDERED that all Plaintiff’s claims are DISMISSED WITH

PREJUDICE under 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

      SO ORDERED this 8th day of June, 2021.


                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE




                                         5
